Third District Court of Appeal
                                State of Florida

                           Opinion filed August 30, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D17-1263
   Lower Tribunal Nos. 10-1003, 10-21841A, 11-8636B, 11-8637C, 11-9351A
                             ________________


                                 Dytrell Jones,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Dytrell Jones, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LINDSEY, JJ.

      PER CURIAM.

                         ON ORDER TO SHOW CAUSE
      On July 26, 2017, the Court affirmed the denial of Dytrell Jones’ motion to

correct illegal sentence. On the same date, the Court ordered Jones to show cause

why he should not be prohibited from filing further pro se appeals, petitions,

motions, or other pleadings in this Court relating to lower tribunal cases F10-1003,

F10-21841A, F11-8636B, F11-8637C, and F11-9351A.

      Upon consideration of Jones’ response to the order to show cause and the

successive, duplicative, pro se appeals brought by Jones, we conclude that good

cause has not been shown. As an example, Jones filed a motion in the lower

tribunal cases that realleged the post-conviction sentencing issues denied by the

lower tribunal previously and affirmed by this Court only two months before he

commenced the appeal in the present case. Jones v. State, 2017 WL 1277922 (per

curiam affirmed) (Table) (slip op. Apr. 5, 2017). The motion and appeal in the

present case were filed without consideration of the prior rulings. Jones has

engaged in the filing of other meritless, frivolous, and successive claims in

addition to these cases, ignoring prior adverse rulings.

      In accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), and

Concepcion v. State, 944 So. 2d 1069 (Fla. 3d DCA 2006), Jones is prohibited

from filing any further pro se appeals, pleadings, motions, or petitions relating to

his convictions, judgments, and sentences in lower tribunal cases F10-1003, F10-

21841A, F11-8636B, F11-8637C, and F11-9351A. We direct the Clerk of the



                                          2
Third District Court of Appeal to refuse to accept any such papers relating to these

circuit court case numbers unless they have been reviewed and signed by an

attorney who is a duly licensed member of The Florida Bar in good standing. See

Whipple v. State, 112 So. 3d 540 (Fla. 3d DCA 2013).

      Additionally, any such further and unauthorized pro se filings by Jones may

subject him to appropriate sanctions, including the issuance of written findings

forwarded to the Department of Corrections for its consideration of disciplinary

action, including the forfeiture of gain time. See § 944.279(1), Fla. Stat. (2017).




                                          3